        Case 5:20-cv-05799-LHK Document 273 Filed 09/30/20 Page 1 of 1




US Census Extension
Anthony Smith <Anthony@AnthonySSmith.com>
Wed 9/30/2020 1:43 PM
To: CRD LHK <LHKCRD@cand.uscourts.gov>
Hi my name is Anthony Smith and I am a Census worker in Las Vegas and I am aware of the judges
order to extension of the census count until Oct 31st I am interested getting the contact information
of the plaintiffs in this case and letting the judge know that they have basically stopped enumerating
households and did not enumerate the homeless population here in Nevada as we were told that
since there is a law making homeless illegal then their cant be any homeless persons in the state but
as I work with several nonprofits I can say there is thousands of homeless persons. I many
enumerators have been getting only a handful of cases each day and days there zero cases, this has
been going on for about 1-1/2 to 2 weeks now.

Thank you
Anthony Smith
7023191296
